DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final action for application number 17/191,354 in response to an amendment filed on 10/18/2022; the original application was filed on 09/24/2021. Claims 1-31 are currently pending and have been considered below. Claim 31 is new. Claims 1, 28-30 are independent claims. 
Response to Arguments
Applicants’ arguments with respect to claims 1-31 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 and 22-31 are rejected under 35 U.S.C. 103 as being unpatentable over Hui et al. (US 2015/0043384 A1) (hereinafter Hui) in view of Muhammad et al. (US 2022/0182917 A1).

Regarding claims 1 and 28-30, a wireless node for wireless communication, [shared-media communication networks, such as wireless and power-line communication (PLC) networks, (Hui et al., Paragraph 48)], in a wireless multi-hop network, [a PLC link provides limited range and connectivity is highly unpredictable, thus requiring multi-hop routing when the signal is too weak, (Hui et al., Paragraph 48)], comprising: 
a memory, [Figure 2, Ref # 240], 
and one or more processors coupled to the memory, [Figure 2, Ref # 220], the one or more processors configured to cause the wireless node to: 
receive, from a source node, an access request message using a first carrier, [In block 710, a sender device 200a transmits a router advertisement message via a medium-power channel according to a defined objective function, (Hui et al., Paragraph 101)], wherein the first carrier is to be used for routing decision traffic by each wireless node of a cluster of wireless nodes of the wireless multi-hop network, [the receiver device 200b will then process the routing protocol specified in the router advertisement message to determine if the receive device 200b should join the network. For example, the receiver device 200b may execute a pre-defined algorithm using inputs from the router advertisement message to determine if the receiver device 200b meets the criteria defined by the objective function for joining the network, (Hui et al., Paragraph 102)], wherein the cluster includes the wireless node and the source node, [Figure 1, Ref # 130 and 200], 
and transmit, to the source node, an access response message using the first carrier, [In block 730, each receiver device 200b that received the router advertisement message and decides to join the network, transmits a response message to the sender device 200a to confirm receipt of the router advertisement message via the medium-power channel, or via a channel designated in the router advertisement message, (Hui et al., Paragraph 103)], wherein the access response message indicates a selected routing option, [each receiver device 200b that received the router advertisement message and decides to join the network, transmits a response message to the sender device 200a to confirm receipt of the router advertisement message via the medium-power channel, or via a channel designated in the router advertisement message, (Hui et al., Paragraph 103)], 
Hui et al. fails to explicitly teach a set of routing options, for the source node to use to transmit a data communication to the wireless node using a second carrier, 
Muhammad et al. teaches that the CU determines routes, between one or more IAB nodes and/or one or more Distributed Units, DUs, operating in the IAB communications network. The CU transmits route information of the determined routes to the one or more IAB nodes and/or the one or more DUs, (Muhammad et al., Paragraph 57),
Muhammad et al. further teaches that  the source node is an integrated access and backhaul (IAB) node of an IAB network in the wireless multi-hop network, [a Central Unit, CU, for assist in routing a data packet towards a UE. The CU and the UE are operating in an Integrated Access Backhaul, IAB, communications network, (Muhammad et al., Paragraph 57),
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Hui et al. by including a set of routing options, for the source node to use to transmit a data communication to the wireless node using a second carrier, (Muhammad et al., Paragraph 57), in order to deal with out of order packets, (Muhammad et al., Paragraph 55).

Regarding claims 2 and 31, the wireless node wherein the one or more processors are further configured to receive, from the source node, the data communication using the second carrier, wherein the first carrier is to be used for control traffic, wherein the second carrier is to be used for data traffic, and wherein the first carrier and the second carrier use different frequency ranges, [Hui et al., Paragraphs 101-103].

Regarding claim 3, the wireless node of claim 1, wherein the first carrier corresponds to a low band frequency range, [the network is a low power and lossy network (LLN), (Hui et al., Paragraph 98)], and the second carrier corresponds to a high band frequency range, [higher transmission power channels may be used to communicate higher priority traffic more successfully, (Hui et al., Paragraph 79)].

Regarding claim 4, the wireless node of claim 1, wherein each wireless node of the cluster of wireless nodes comprises full duplex capability, [the link layer effectively allocates spectrum resources between the two different applications based on the capabilities of each device, (Hui et al., Paragraph 90)].

Regarding claim 5, the wireless node of claim 1, wherein the wireless multi-hop network comprises a direct communication link, using the first carrier, between each pair of wireless nodes of the cluster of wireless nodes, [Figure 1, Ref # 105, 130, 200].

Regarding claim 6, the wireless node of claim 1, wherein the wireless multi-hop network provides a full mesh topology based at least in part on the first carrier, [Figure 1].

Regarding claim 7, the wireless node of claim 1, wherein the wireless multi-hop network comprises a direct communication link, using the second carrier, between fewer than each pair of wireless nodes of the cluster of wireless nodes, [Figure 1, Ref # 105, 130, 200].

Regarding claim 8, the wireless node of claim 1, wherein the one or more processors are further configured to: receive a plurality of preamble resource identifications, wherein a preamble resource identification of the plurality of preamble resource identifications is received from a corresponding wireless node of the cluster of wireless nodes; and select the selected routing option based at least in part on the plurality of preamble resource identifications, [Hui et al., Paragraph 113]. 

Regarding claim 9, the wireless node of claim 8, wherein the preamble resource identification of the plurality of preamble resource identifications indicates at least one of: 
a preamble identifier, 
a set of frequency resources associated with the second carrier during a specified time period, [Hui et al., Paragraph 126].
a set of spatial resources associated with the second carrier during the specified time period, or a combination thereof.

Regarding claim 10, the wireless node of claim 9, wherein the specified time period comprises a slot, [Hui et al., Paragraph 134].

Regarding claim 11, the wireless node of claim 8, wherein the corresponding wireless node of the cluster of wireless nodes is to broadcast the preamble resource identification to each other wireless node of the cluster of wireless nodes, [Hui et al., Paragraph 137].

Regarding claim 12, the wireless node of claim 1, wherein the one or more processors are further configured to: receive a plurality of availability flags, wherein an availability flag of the plurality of availability flags is received from a corresponding wireless node of the cluster of wireless nodes, wherein the availability flag indicates whether the corresponding wireless node is available during a specified time period, and wherein the selected routing option is based at least in part on the plurality of availability flags, [Hui et al., Paragraph 107-111].

Regarding claim 13, the wireless node of claim 12, wherein the corresponding wireless node of the cluster of wireless nodes is to broadcast the availability flag to each other wireless node of the cluster of wireless nodes, [Hui et al., Paragraph 107-111].

Regarding claim 14, the wireless node of claim 1, wherein the access request message comprises at least one of:
a source identifier corresponding to the source node, a destination identifier corresponding to the wireless node, a requested link occupancy duration indicating a requested time duration for transmitting the data communication, or a combination thereof, [Hui et al., Paragraph 113].

Regarding claim 15, the wireless node of claim 1, wherein the source node is to broadcast the access request message to each other wireless node of the cluster of wireless nodes, [Hui et al., Paragraph 126].

Regarding claim 16, the wireless node of claim 1, wherein the access response message comprises at least one of: a source identifier corresponding to the source node, a destination identifier corresponding to the wireless node, a granted link occupancy duration indicating a granted time duration for transmitting the data communication, or a combination thereof, [Hui et al., Paragraph 132].

Regarding claim 17, the wireless node of claim 1, wherein the one or more processors, when transmitting the access response message, are configured to cause the wireless node to: broadcast the access response message to each other wireless node of the cluster of wireless nodes, [Hui et al., Paragraph 134].

Regarding claim 18, the wireless node of claim 1, wherein the access response message indicates a reserved channel corresponding to the second carrier for the data communication, [Hui et al., Paragraph 103]. 

Regarding claim 19, the wireless node of claim 1, wherein the set of routing options is maintained using a control plane procedure, [Links are generally low bandwidth, such that control plane traffic must generally be bounded and negligible compared to the low rate data traffic, (Hui et al., Paragraph 29)].

Regarding claim 22, the wireless node of claim 1, wherein the set of routing options is maintained in a look up table that is propagated between each of the wireless nodes of the cluster of wireless nodes, [Hui et al., Paragraph 134].

Regarding claim 23, the wireless node of claim 1, wherein the set of routing options is updated based at least in part on propagation of an updated look up table, [Hui et al., Paragraph 134].

Regarding claim 24, the wireless node of claim 1, wherein the one or more processors are further configured to cause the wireless node to: select the selected routing option by disqualifying unavailable routing options of the set of routing options, [Hui et al., Paragraph 134].

Regarding claim 25, the wireless node of claim 1, wherein the selected routing option corresponds to a specified time period having a duration of a specified quantity of microseconds, [Hui et al., Paragraph 134].

Regarding claim 26, the wireless node of claim 1, wherein a wireless node of the cluster of wireless nodes comprises an access point node associated with a rack in a data center, [Hui et al., Paragraph 48].

Allowable Subject Matter
Claims 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478